Citation Nr: 1637700	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  06-34 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by memory loss, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In support of these and other claims, he testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

In March 2013, the Board denied this and other claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent the Board had denied this particular claim and a claim for an initial compensable disability rating from July 14, 2005 to January 11, 2010, for left shoulder trauma with consequent strain and instability.  In a December 2013 Order, the Court vacated the Board's decision denying these claims and remanded them back to the Board for further action consistent with a Joint Motion for Remand (JMR) that had been filed by the parties that had represented the Veteran and the Secretary of VA in the appeal to the Court.

The Board subsequently issued another decision in July 2014 granting a compensable (i.e., 10 percent) initial rating for the left shoulder trauma with strain and instability for the period at issue - from July 14, 2005 to January 11, 2010.  However, the Board instead remanded this remaining claim for service connection for chronic disability manifested by memory loss, including owing to undiagnosed illness, for further development and consideration, more specifically for a VA compensation examination and medical opinion. 

In November 2015, the Board again remanded this claim for still further development and consideration.  Specifically, the Board instructed the RO or Appeals Management Center (AMC) to re-associate with the claims file the report of the February 9, 2006 private neuropsychological evaluation.  The Board explained that if, for whatever reason, VA no longer has this report, the RO/AMC needed to provide VA Form 21-4142, Authorization and Consent to Release Information, to the Veteran, so VA in turn could again request and obtain a copy of this important report.  A review of the claims folder reflects that VA no longer has the report of that February 2006 private neuropsychological evaluation.  In January 2016, the Veteran indicated that he had no additional information to send to the AMC and that he, too, did not have a copy of the report of the February 9, 2006 private neuro-psychological evaluation.  He also indicated that he did not know the address or who conducted that evaluation.  (See January 2016 Report of General Information).

Additionally, the November 2015 remand instructed the RO/AMC to obtain a supplemental medical opinion.  A review of the claims folder reflects that a supplemental opinion was obtained in December 2015.  A Supplemental Statement of the Case (SSOC) thereafter was issued in January 2016, continuing the denial of this claim of entitlement to service connection for a chronic disability manifested by memory loss, including as due to undiagnosed illness. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times, however, when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


In this particular instance, given what occurred, the Board finds that the RO/AMC substantially complied with the November 2015 remand instructions by requesting the report of the February 2006 private neuro-psychological evaluation, obtaining the requested supplemental medical opinion, and thereafter issuing an SSOC readjudicating the claim in light of this and all other additional evidence obtained on remand.  As such, another remand is not required - including since, as concerning the report of the February 2006 private neuro-psychological evaluation, VA made the necessary efforts to try and obtain this report.  According to 38 C.F.R. § 3.159(c)(1), when obtaining (or, in this instance, attempting to obtain) records not in the custody of a Federal department or agency, VA will make reasonable efforts to obtain such records.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  And this is precisely what has occurred here, so the Board is proceeding with readjudication of this claim.


FINDINGS OF FACT

A chronic disability manifested by memory loss, including due to an undiagnosed illness, was not manifest in service and is not currently shown.


CONCLUSION OF LAW

The Veteran is not shown to have chronic memory loss due to disease or injury incurred in or aggravated by his active military service, including on account of undiagnosed illness. 38 U.S.C.A. §§ 1100, 1110, 1117, 1118, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for his or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided the required notice and information in an August 2005 letter, prior to initially adjudicating this claim in the November 2005 rating decision at issue in this appeal, so in the preferred sequence. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim. 

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records and lay statements have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations, including for necessary opinions, in September 2005, May 2012, December 2014, March 2015, and December 2015.  When VA undertakes to provide an examination or obtain an opinion in response to a claim of entitlement to service connection, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that, collectively, the VA examinations performed and opinions obtained in this particular instance are more than adequate to decide this claim.  The examinations and consequent opinions are fully informed, comprehensive, and substantiated since based on the evidence of record as well on the Veteran's statements and the results of the objective physical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion", even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examinations or opinions, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159 (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

As explained in the INTRODUCTION, there was compliance, certainly substantial compliance, with this November 2015 remand directive, with regard to obtaining an adequate supplemental medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, regarding the Veteran's October 2011 Travel Board hearing, 38 C.F.R. § 3.103 (c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing all parties agreed as to the issue on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability he is claiming.  There is no indication there is any outstanding, obtainable, evidence pertinent to this claim that VA has not attempted to retrieve and that is obtainable.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in their hearing testimony he and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  All of this being true, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent possible.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal of this claim.  All pertinent due process requirements have been met. 38 C.F.R. § 3.103.


Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). To substantiate a claim of entitlement to service connection, there must be competent and credible evidence of (1) a current disability (namely, owing to one for which service connection is being sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a causal connection ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b) and 38 C.F.R. § 3.102, in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection also may be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

Under that section, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011 ) (extending the delimiting date).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nichoslon, 19 Vet. App. 470 (2006).


A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; (ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2 ). The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section. Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more.


Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation. This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column B in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column A in that same table.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is most pertinent or relevant. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

The Veteran's STRs show that between January 2000 and February 2004 he received six Anthrax vaccinations.  The records also include a Report of Medical Assessment, dated in April 2005.  In the report, in response to the question of whether he had suffered from any injury or illness while on active duty for which he did not seek medical care, he responded memory degradation, migraines, and anxiety (nervousness).  The examiner observed that the Veteran was never evaluated for any memory problems while on active duty.  He was subsequently discharged in July 2005. 

Later in July 2005, after his discharge, the Veteran filed a claim of entitlement to service connection for memory degradation.  He stated that, during service, he had received the Anthrax vaccine and subsequently had developed memory problems.  It was his contention that the Anthrax vaccine had caused his memory problems. 

In September 2005, the Veteran underwent a VA psychiatric examination.  At that time, he stated that after joining the Air Force, he started to experience problems with short term memory. He noted that he forgot every day activities, such as appointments, and had difficulty concentrating. According to the Veteran, his symptoms began three years ago. Upon mental status evaluation, the Veteran's memory was within normal limits. The examiner noted that during the interview, the Veteran's memory was well preserved for both recent and remote events.  The diagnosis was the following: (Axis I) generalized anxiety disorder, (Axis IV) no employment, family problems, and (Axis V) Global Assessment of Functioning (GAF) score of 65.  The examiner explained that, mentally, the Veteran did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work and social relationships and had no difficulty understanding commands. 

In the November 2015 remand, the Board found the February 2006 private neuropsychological evaluation was no longer associated with the Veteran's claims folder.  As explained in the INTRODUCTION, VA resultantly has attempted to retrieve the report of that evaluation, albeit with no success.  But in the Board's March 2013 decision, the February 2006 private neuropsychological evaluation was in the claims folder and, indeed, consequently discussed in great detail.  Rather than omitting the private treatment record entirely, the Board will reiterate its March 2013 narrative in regards to the February 2006 private neuropsychological evaluation.  The Board points out that the December 2013 JMR did not object as to the accuracy of the Board's March 2013 narrative of the February 2006 private evaluation.

In February 2006, the Veteran underwent a neuropsychological evaluation that was conducted by J.B.B., Ph.D., a licensed psychologist. The evaluation was to help determine the Veteran's feasibility for vocational rehabilitative services, as well as to assist in personal counseling and guidance. Dr. B. stated that according to the Veteran, he had memory problems which he started to notice four years ago. The Veteran denied experiencing any head injuries or other neurological disorder. He had not worked since leaving the Air Force in 2005. The Veteran's vocational objective was to pursue a bachelor's degree and then a doctoral degree. 


Upon mental status evaluation, the Veteran was oriented to person, place, time, and situation. His thought processes were clear and rational and there was no evidence of a formal thought disorder. He had some difficulty in maintaining focus and sustained concentration, and he was easily distracted. The Veteran was given a battery of tests including tests for memory and learning. He was able to repeat 5 digits forward and reverse 5 digits accurately. Rote learning of a list of 12 unrelated words was severely deficient. The ability to recall two prose passages which were read aloud to him was severely deficient. There was no significant decay of the material following a 30-minute delay. Continuous visual recognition memory was severely deficient. 

Following the mental status evaluation, Dr. B. diagnosed the Veteran with the following: (Axis I) attention deficit hyperactivity disorder, combined type; amnestic disorder, not otherwise specified (NOS), (Axis IV) psychosocial stressors: unemployment, financial strain, career uncertainty, limited physical functioning, and (Axis V) GAF score of 70. Dr. B. stated that the Veteran met the diagnostic criteria for attention deficit hyperactivity disorder because the Veteran's mind often wandered and he had problems with attention and concentration. He was easily distracted, impatient, easily bored, restless, and shifted from one task to the next without completing them. Dr. B. also noted that the Veteran readily interacted with other people and was friendly, extroverted, conciliatory, and likely to get along with a wide variety of other people. He also had a comfortable balance between social activities and enjoying his solitude. Dr. B. further provided a list of the Veteran's functional limitations, which included poor short-term memory, including confabulation, and inefficient attention and concentration, easily distracted. According to Dr. B., consistent with the Veteran's self-statement, the Veteran had a significant problem with his short-term memory. Part of his poor memory stemmed from difficulties in maintaining attention and concentration. The other aspect was that he forgot large amounts of the stimuli to be remembered, as well as "remembering" information that was not part of the original message. In other words, the Veteran distorted and/or confabulated the material during registration. Problems were also noted in his visual memory. The Veteran compensated for his poor memory by using an electronics organizer and writing information down. The Veteran had many areas of intact neuropsychological functioning, such as math, visual spatial, and visual constructional. Dr. B. recommended that the Veteran take a reduced course load in order to ensure adequate time to assimilate the course content due to memory impairments. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011. At that time, he stated that he started to experience short-term memory loss after he received an Anthrax vaccination. He indicated that due to his memory loss, he had to rely on his Palm Pilot to help him remember tasks and maintain a daily record of what he needed to do, including reminding himself of appointments and dates. 

In May 2012, the Veteran underwent a VA psychiatric evaluation that was conducted by a licensed psychologist. At that time, the examiner stated that he had reviewed the Veteran's claims file. According to the Veteran, he believed that his memory difficulties started in 2000 when he got Anthrax vaccines. According to the Veteran, his memory problems gradually worsened over time and he found himself more and more forgetful. He started using an electronic organizer device regularly. The Veteran noted that the types of things he forgot included events requiring prospective memory such as appointments or things he needed to do. He denied any head injuries. In addition, he denied experiencing long periods of time that he had no memory for. He also denied being told by anyone that he engaged in some behavior or act that he did not remember or that he acted as if he had lost touch with reality. After the Veteran got out of the Air Force, he took one year off and then went to college for one year. In 2007, he went to the police academy and graduated in 2008. The Veteran then worked at the Houston Police Department and did patrol from 2008 to 2011. In 2010, the Veteran worked six jobs including being a policeman and a security officer. Since 2011, he had worked as a burglary and theft investigator at the police department. In regard to whether the Veteran had experienced any serious mental health problems, the Veteran stated that he felt emotional and "maybe depressed" in 2010 when he was going through his second divorce. 


Upon mental status evaluation, the Veteran's memory and attention screening revealed no concerns. The examiner indicated that the Veteran did not demonstrate impairment in memory for recent and past events. The Veteran did demonstrate some potential distractibility and a rapid rate of speech and though processes. He presented as a highly competent individual with a detail-intensive occupation and numerous potential family stressors. The Veteran also presented with very good coping skills for managing his time and information. He used an electronic organizer. The Veteran denied any and all current mental health symptoms including symptoms of anxiety, depression, mania, and psychosis. 

Following the mental status evaluation, the examiner indicated the Veteran did not have a mental disorder diagnosis. The examiner stated that the Veteran did not meet the criteria for any Axis I psychiatric diagnosis that could cause the mild short-term memory difficulty he reported. The Veteran did not report symptoms of an anxiety disorder. According to the examiner, the Veteran did not meet the criteria for amnestic disorder. An amnestic disorder entailed a serious and obvious deficit in memory that was obvious to others. People with amnestic disorders were often disoriented with respect to time and space. The Veteran's symptoms were most consistent with problems of attention and concentration. However, a diagnosis of attention deficit hyperactivity disorder requires evidence that there is a significant impairment in social, academic, or occupational functioning. The Veteran, however, was very high functioning and had an excellent employment record in a detail-intensive occupation. Therefore, he did not meet the criteria for attention and concentration problems that would be considered a mental disorder. Further, the examiner stated that she was not qualified to determine whether Anthrax vaccines could cause mild memory loss. It was recommended to the Veteran that if he experienced ongoing and serious memory or other cognitive problems, that he would need neurological examination of brain structure and function. The examiner stated though, that she did not include standarized full tests of intellectual functioning, memory, or attention. Those tests could only be conducted by a credentialed neuropsychologist. However, the examiner did not recommend neuropsychological testing because there was not significant impairment in social, academic, or occupational functioning. According to the examiner, the Veteran was functioning very well.

A VA mental health examination was obtained in December 2014. The examination report indicates the Veteran does not have a mental illness diagnosis. The examiner noted the Veteran's previous medical treatments and complaints of memory impairment, specifically including the February 2006 private psychiatric evaluation mentioned noting short-term memory impairment and diagnosing attention deficit hyperactivity disorder (ADHD) and amnestic disorder not otherwise specified (NOS). However, the December 2014 examiner explained that she was unable to provide an opinion in regards to anthrax vaccinations in relation to the Veteran's alleged memory impairment. She further explained that such an opinion is beyond the scope of her expertise and that, consequently, a neurology examination of the Veteran's brain was recommended.

In a subsequent March 2015 VA neuropsychological report, the examiner concluded the Veteran has normal cognition. This additional examiner explained that an opinion on the likelihood of the anthrax vaccination during the Veteran's military service causing his now-claimed memory loss was precluded by his normal performance on objective test of memory and other cognitive domains during the neuropsychological assessment. But this examiner conceded an inability to reconcile the difference between the February 2006 private neuropsychological evaluations due to not having access to the actual report.

In compliance with the November 2015 Board remand, a supplemental opinion was obtained in December 2015. After a review of the claims folder the December 2015 clinician concluded that the Veteran's reports of cognitive/memory problems were unfounded through recent neuropsychological testing. The clinician further noted that no type of memory loss, deficit, or disorder was found. Additionally, citing studies from the National Vaccine Information Center and the Center for Disease Control, the clinician explained if the Veteran's anthrax vaccinations caused a reaction, it would be readily noticed, chronic, and severe (as related to cognitive/memory problems) and be broader in scope of disability if it does occur. The clinician found that is not the case for this Veteran; while he reports cognitive/memory deficits, his social and occupational history appears to contradict such deficits (normal to above average functioning). The clinician further explained, that there is no evidence of a chronic memory/cognitive problem beyond the Veteran's statements alone. The clinician continued that there is no memory or cognitive deficit to offer an opinion about. 

In discussing the difference between the February 2006 private evaluation the December 2015 clinician explained the only way to reconcile the different diagnoses found in the Veteran's medical record is that it's possible that there was a problem after the military. However, it currently does not exist and hasn't existed in several years. 

The clinician concluded that it is unlikely that anthrax vaccinations during the Veteran's service caused symptoms of memory loss. Current objective testing conducted in 2015 does not show memory loss.
. 
Based on review of the evidence, the Board concludes that the preponderance of the evidence weighs against this claim. The record does not establish he has a chronic disability manifested by memory loss, including on account of undiagnosed illness.

In regard to 38 C.F.R. § 3.317, undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In this case, the Veteran asserts that he has memory impairment. As explained above, with the exception of the February 2006 private treatment evaluation, the medical evidence reflects that the Veteran's memory is within normal limits. However, for arguendo, taking the February 2006 evaluation in consideration, the evaluation itself attributes the Veteran's memory impairment to the Veteran's difficulties in maintaining attention and concentration; which was associated with his diagnosis at the time of ADHD and amnestic disorder. Assuming that the Veteran had memory impairment at the time of his February 2006 evaluation, it was simply a symptom of a clinical diagnosis. As such, the criteria for an undiagnosed illness have not been met.


A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii). Again, considering the February 2006 evaluation, the Veteran's memory impairment was not medically unexplained as it was attributed to a clinical diagnosis. Further, the Veteran's asserted memory loss was in part a result of his difficult with maintaining attention and concentration. As the Veteran's February 2006 memory loss was a symptom of a clinically diagnosed disorder with an understood etiology, the criteria for a medically unexplained chronic multisymptom illness has not been met. 

Presumptive service connection is warranted under 38 C.F.R. § 3.317 for Brucellosis, Campylobacter jejuni, Coxiella burnetii (Q fever), Malaria,  Mycobacterium tuberculosis, Nontyphoid Salmonella, Shigella, Visceral leishmaniasis, and West Nile virus. The Veteran has not asserted, nor does the claims folder reflects, that the Veteran has been diagnosed with or treated for the above conditions. As such, presumptive service connection for the above conditions is not warranted.

The medical evidence does not attribute the Veteran's current symptomatology of memory loss to an undiagnosed illness related to his Persian Gulf War service, including especially to any Anthrax vaccinations. In light of the foregoing, the Board finds that service connection based on the provisions that contemplate qualifying chronic disability due to undiagnosed illness is unwarranted.

The Board has considered whether service connection is warranted on a direct basis. However, memory loss is not shown to be attributable to a diagnosed disability that was incurred in service. The Board recognizes that, in April 2005, approximately three months prior to his discharge, the Veteran stated that he had experienced memory problems during service - although he admittedly had not sought any treatment for such problems. Nevertheless, an actual disorder productive of memory problems was not diagnosed during his active service. In addition, at present, although he has subjective complaints of memory loss, there is no objective evidence of a disability related to his complaints of memory loss.

Current medical evidence indicates the Veteran does not have a disability manifested by memory loss, at least to an extent compensable by VA.  Thus, service connection is not warranted on a direct-incurrence basis.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).

The Board also has considered whether service connection may be granted for the Veteran's memory loss - regardless of the inapplicability of the undiagnosed illness provisions.  See Combed, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). However, service connection is not available for symptoms.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  The memory loss the Veteran reports is not a disability in and of itself.  Id.  Because the symptom of memory loss does not constitute an independently ratable disability, service connection for it cannot be granted on any basis to include as secondary to his Anthrax vaccinations in service. 38 C.F.R. § 3.303.  The Board realizes he received Anthrax vaccinations during his service, in anticipation of his service during the Persian Gulf War. In addition, the Board also realizes he has subjective complaints of memory loss. But without a diagnosed underlying disability that is manifested by memory loss, and a link between the Anthrax vaccinations in service and such underlying disability, service connection cannot be granted.

Again, considering the February 2006 private examination, the Veteran does not, nor does the record indicate that the Veteran's February 2006 diagnosis of ADHD and amnestic disorder was related to his military service. Rather, as explained in the Mach 2013 decision, the February 2006 evaluation cited unemployment, financial strain, career uncertainty, and limited physical functioning as his psychosocial stressors.


Based on the evidence of record, the Board finds that there is a preponderance of evidence against the claim for service connection for a chronic disability manifested by memory loss, to include as due to an undiagnosed illness. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is inapplicable, and this claim must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for a chronic disability manifested by memory loss, including due to undiagnosed illness, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


